DETAILED ACTION
Election of Species
Applicant's election with traverse of the species (1) penicillin G; (2) type 2 diabetes; and (3) a subject suffering from type 2 diabetes in the reply filed on July 12, 2021 is acknowledged.  The traversal is on the ground(s) that: “the species (i.e. the compounds represented by Formula (III)) have a common structure, and they are substitutable with the expectation that the same intended result would be achieved. That is to say, the species recited in claim 1 belong to the inventions that are not independent from each other.
	Similarly, claims 2 to 15 directly or indirectly refer to independent claim 1, and thus all of the inventions of claims 1 to 15 indeed involve in a single inventive concept. In other words, by conducting a search related to the claimed method of claim 1, the Examiner must necessarily have searched the various aspects recited in all the pending claims. Hence, a sufficient search and examination on the species in the pending claims would not cause serious burden,” (see page 1 of Applicant’s Response). 
2.	This is not found persuasive because in accordance with the decisions in In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984), restriction of a Markush group is proper where the compounds within the group either (1) do not share a common utility, or (2) do not share a substantial structural feature disclosed as being essential to that utility.  In addition, a Markush group may encompass a plurality of independent and distinct inventions where two or more members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one of the members would not render the other members obvious under 35 U.S.C. 103.   The expression “special technical  
	Applicant’s instant claims do not contain a ‘special technical feature’, since the compounds defined in the claims lack a significant structural element qualifying as the special technical feature that defines a contribution over the prior art.  The compounds claimed contain a beta-lactam ring substituted by a carboxamide moiety in common, which does not define a contribution over the prior art (variables excluded), as it is present in a large scope of beta-lactam antibiotics including all penicillins, cephalosporins, cephamycins, cephabacins, oxacephems, nocardicins, monobactams etc. Attached to the instant office action is a copy of a reference that provides that the technical feature, which can be taken as a whole amongst all the alternatives, as depicted above, is not a 'special technical feature', by failing to define a contribution over the prior art, as it was known in the art prior to the filing of the instant application. Please refer to the DrugBank reference, which discloses the same “special technical feature,” and supports the Examiner’s position that Applicants’ compounds fail to define a contribution over the prior art.  Therefore, since the substituents on the technical . 
The requirement is still deemed proper and is therefore made FINAL.
3.	As such, claims 8, 10, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  
4.	The elected species was not found to be free of the prior art. Thus, the non-elected compound species other than Penicillin G, and the non-elected glucose metabolism disorders other than type 2 diabetes are also presently withdrawn from consideration as directed to non-elected species.
5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112(a)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

7.	Claims 1-7, 9 and 12-15 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating type II diabetes comprising administering the elected compound species and those embodied by the instant Specification to subject in need thereof, is not considered enabled for a method of preventing or treating any/ all glucose metabolism disorder(s) comprising administering the other compound species encompassed by formula (III).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
	Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  
	In the instant case, the claimed invention pertains to a method of treating or preventing any/ all glucose metabolism disorder(s) in a subject in need thereof comprising administering a compound of formula (III) to the subject, wherein said compounds are alleged by the Specification to lower blood glucose levels (i.e. levels of FPG) and increase oral glucose tolerance (i.e. levels of OGTT).  
	The State of the Prior Art and the Relative Skill of those in the Art: As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed.” 
	As discussed above, the instantly claimed invention pertains a method of treating or preventing any/ all glucose metabolism disorder(s) in a subject in need thereof comprising administering a compound of formula (III) to the subject, wherein said compounds are alleged by the Specification to lower blood glucose levels (i.e. levels of FPG) and increase oral glucose tolerance (i.e. levels of OGTT). At the time the instant application was filed, it would have been known by those of ordinary skill in the art that - due in large part to the strict requirement of complementarity between a compound and its corresponding binding site on a target receptor or enzyme - compounds, in the vast majority of cases, demonstrate a remarkably high correlation between their structure, specificity and ability to produce a pharmacological effect.  At the same time, 
	Accordingly, at the time the invention was made, the relative skill of those in the art tasked with identifying compounds exerting an activity of interest would have been high, as the ordinarily skilled artisan would have had, at minimum, a Ph.D. and experience with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods.  Deciding which technique to use would have been determined by the skilled artisan’s knowledge regarding the compound and target of interest.  Ligand based drug design relies on knowledge of a compound or compounds of interest (i.e., ligands) to derive new compounds that will, in theory, similarly interact with the target of interest to elicit the activity of interest.  Conversely, structure based drug design relies on knowledge of the three dimensional structure of the target of interest (i.e., receptor, ion channel, or enzyme) to derive new compounds that will, in theory, interact with the target of interest to elicit the activity of interest.  In either case, the compounds derived from these techniques (applied alone or in combination) are then subjected to in vitro testing for validation.
	The Level of Predictability in the Art: Once a compound has been identified by ligand based and/or structure based drug design methods as potentially binding to the target molecule, it must be evaluated.  However, as discussed by Anderson (Chem and Biol 10:787-797, 2003), “it is important to consider that the ranking assigned by the scoring function is not always indicative of a true binding constant, since the model of the target:ligand interaction is inherently an approximation.  Usually, several molecules which scored well during the docking run are evaluated in further tests since even the top scoring molecule could fail in vitro assays… Finally, leads are brought into the wet lab for biochemical evaluation” (page 794, column 1).  By that point, as noted by Thiel (Nature Biotechnol 2:513-519, 2004), “libraries are small and hit rates are on the order of one in ten” (page 517, column 2).  This low level of predictability is not surprising considering that even minor structural changes can, and frequently will, drastically alter or eradicate a parent compound’s ability to modulate the activity of a specific receptor or enzyme.  Modifying even a single atom in a compound can dramatically change the compound’s overall structure and - even though complementarity in one portion of the compound might be improved by the chemical revision - the overall binding or activity might be severely compromised.  This is certainly true in the case of beta-lactam antibiotics which, as disclosed by Neu, Harold (Reviews of Infectious Diseases, 1983), demonstrate significantly altered activity following minor modifications, for example:
“…a substituted amidino group in the 6-position was both antibacterially active and had unusual antibacterial properties. It is clear that this chemical change caused a major loss of activity against gram-positive species (e.g. Haemophilus) susceptible to penicillin G [2]. In contrast, the change produced excellent activity Escheria coli, many Klebsiella, and Enterobacter cloacae resistant to ampicillin [2]…,” (see at page S319, right column, first full paragraph).
	The Amount of Direction Provided by the Inventor / Existence of Working Examples: The amount of direction provided by the Applicant is considered to be determined by the Specification and the working examples.  In the instant case, the Specification discloses the effects of just five (5) beta-lactam compound species encompassed by formula (III):  ertapenam, meropenem, ceftriaxone, penicillin G, and tienam, on OCTT levels, inflammatory markers, body weight, FPG levels on food and water intake in mice. 
	Scope or Breadth of the Claims: As stated in MPEP 2164.01(c), “[w]hen a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation.” Thus, as stated in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” (emphasis added).   Indeed, the Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.”  In re Wright, 999 F.2d 1557 (Fed. Cir. 1993) (emphasis added).  
	At the same time, however, it is also recognized that not everything necessary to practice the invention need be disclosed.  Nor is it necessary that an Applicant test all the embodiments of his invention.  In re Angstadt, 537 F.2d 498 (CCPA 1976) (emphasis added).  In fact, as stated by the court in In re Buchner, 929 F.2d 660 (Fed. Cir. 1991), a patent need not teach, and preferably omits, what is well known in the art. 
	Accordingly, for purposes of enablement, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is Amgen, Inc, v. Chugai Pharmaceutical Co., Ltd. (Fed. Cir. 1991).  As noted by the court in In re Fisher, 427 F.2d 833 (CCPA 1970), the scope of enablement must bear a “reasonable correlation” to the scope of the claims.  See also Ak Steel Corp. v. Sollac, 344 F.3d 1234 (Fed. Cir. 2003) and In re Moore, 439 F.2d 1232 (CCPA 1971).   As stated in MPEP 2164.08, resolution of this concern requires two stages of inquiry: “[t]he first is to determine how broad the claim is with respect to the disclosure.  The entire claim must be considered.  The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claim without undue experimentation”.
	As to the first inquiry, as discussed above, the claims are drawn to a method of treating or preventing any/ all glucose metabolism disorder(s) in a subject in need thereof comprising administering a compound of formula (III) to the subject, wherein said compounds are alleged by the Specification to lower blood glucose levels (i.e. levels of FPG) and increase oral glucose tolerance (i.e. levels of OGTT).  Considering that formula (III) encompasses hundreds of millions of compound species, and potentially billions of compound species, it is evident that the claims are broad.  Yet, as discussed above, the instant Specification discloses the activity of only 5 compound species encompassed by formula (III) as recited by the claims (i.e. ertapenam, meropenem, ceftriaxone, penicillin G, and tienam).  As such, the claim is extremely broad with respect to the disclosure.  The second inquiry is discussed in detail below.  
	Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  As discussed above, the claims are drawn to a method of treating or preventing any/ all glucose metabolism disorder(s) in a subject in need thereof comprising administering a compound of formula (III) to the subject, wherein said compounds are alleged by the Specification to lower blood glucose levels (i.e. levels of FPG) and increase oral glucose tolerance (i.e. levels of OGTT).  Since identifying any compound which is capable of modulating the activity of a specific receptor, ion channel, or enzyme is extremely complex, the nature of the instant invention considered to be one of extreme complexity.  In the instant case, this complexity is exacerbated by the broadness of formula (III) with respect to the disclosure since the genus of formula (III) encompasses hundreds of millions of compound species, and potentially billions of compound species, whereas the instant Specification discloses only 5 such compound species exerting the disclosed activity of lowering blood glucose levels (i.e. levels of FPG) and increasing oral glucose tolerance (i.e. levels of OGTT) in mice.  Although the relative skill of those in the art to which the invention pertains is high, the state of the art and unpredictability within the art is such that even the most talented artisan (armed with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods) could not reasonably predict which of the hundreds of millions of compounds encompassed by formula (III) would exert the alleged activity based on the limited disclosure of 5 active compounds.  Although the skilled artisan would have known that certain chemical modifications to the disclosed compounds may predictably provide structurally related compounds having similarly activity, the skilled artisan Neu, beta-lactam antibiotics, in particular, demonstrate significant unpredictability since even minor modifications result in drastic changes in activity, wherein a substituted amidino group in the 6-position caused a major loss of activity against gram-positive species but had excellent activity against gram-negative species, for example (see above).  Thus, in order to identify usable compounds of formula (III), the skilled artisan (at minimum) would have to carry out ligand based drug design methods using the 5 disclosed compounds as a starting point and, assuming the structure of the target receptor was known, combine the findings with data derived from structure based drug design methods to arrive at a small library of “lead” compounds believed to possess the activity of interest.  The skilled artisan would then synthesize lead compounds that are within formula (III) for in vitro testing.  At this point, however, even "the top scoring molecule could fail in vitro assays” (Anderson, page 794, column 1) and “hit rates are on the order of one in ten” (Thiel, page 517, column 2).  Given the unpredictability of modifying beta-latam antibiotics in particular, as evidenced by Neu, it is highly unpredictable whether any compound within the subgenus of compounds of formula (III) identified by rational drug design based on the instant disclosure would, in fact, be usable.  Whether the other compounds of formula (III) (i.e., those not identified by rational drug design based on the instant disclosure) would be usable is even less predictable.  As such, the only way to ascertain which of the hundreds of millions, and potentially billions, of claimed compounds encompassed by formula (III) are usable across the vast scope of “glucose metabolism disorders” based on the limited disclosure would require undue 
	To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure, i.e. limit the scope of the genus of formula (III) to the 3 disclosed compounds: ertapenam, meropenem, ceftriaxone, penicillin G, and tienam; and narrow the scope of glucose metabolism disorders to type II diabetes and obesity, for example.  

Claim Rejections - 35 USC § 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9.	Claims 1-7, 9 and 12-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
10.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “aryl” in the definition of “R’,” and then also recites: “phenyl,” “phenoxyl,” “benzyl,” and “naphthalenyl,” which are the narrower statements of the range/limitation. Claim 1 also recites the broad recitation “heteroaryl” in the definition of “R’,” and then recites: “pyrazolyl,” “pyridazinyl,” “pyridinyl,” “cyclopentapyridinyl,” 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claims 2-7, 9 and 12-15 are rejected as being dependent on the method of claim 1.
11.	Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 6 is directed to the method of claim 1 and limits the compound of formula (III): “wherein the compound is penicillins or cephalosporins,” [emphasis added] which is confusing since the single compound is limited to plural “penicillins” or “cephalosporins.” It is suggested that the claim be amended to limit the compound to “a penicillin antibiotic or a cephalosporin antibiotic.”

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 1-7, 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blaser et al, U.S. 2011/0280840 A1, as evidenced by DrugBank Online (printout of https://go.drugbank.com/drugs/DB01053), hereafter referred to as “DrugBank”).
	Claim 1 is directed to the long-acting prevention or treatment of a glucose metabolism disorder in a subject in need thereof (more specifically type II diabetes (claim 15)), comprising administering to the subject an effective amount 5of a compound represented by formula (III) or a pharmaceutically acceptable salt thereof: 
    PNG
    media_image1.png
    182
    232
    media_image1.png
    Greyscale
 (more specifically penicillin G (claim 7). Claims 2-7 limit the compound of formula (III). Claim 9 limits the glucose metabolism disorder. Claims 12-14 limit the length of administration. Claims 15 limits the subject to be treated.
	Blaser et al teach a method of treating a disease in a mammal, wherein said disease is associated with a change in microbiota of the mammal, comprising administering to the mammal a sub-therapeutic narrow-spectrum antibiotic treatment (see paragraph [0032]), wherein the disease is selected from the group consisting of obesity, metabolic syndrome, insulin-deficiency or insulin-resistance related disorders, glucose intolerance, diabetes (such as type II diabetes mellitus), see in particular paragraph [0062]. 
	Blaser et al teach wherein the sub-therapeutic antibiotic treatment is low dose penicillin administered to mice for 20 weeks in Example 1 (20 weeks fully encompasses “more than two days” as required by claim 1), but do not explicitly disclose wherein the penicillin is penicillin G.
	However, the name "penicillin" can either refer to several variants of penicillin available, or to the group of antibiotics derived from the penicillins (as evidenced by “DrugBank”). Benzylpenicillin (Penicillin G) is a narrow spectrum antibiotic used to treat infections caused by susceptible bacteria, see under “Background”). 
	Thus, nothing unobvious is seen in one of skill in the art selecting penicillin G from the known class of penicillins and administering a sub-therapeutic dose to a subject suffering from type II diabetes, as guided by Blaser et al, and one would reasonably expect successful treatment of type II diabetes following said treatment.

Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

17.	Claims 1-7, 9 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-15 of copending Application No. 16/747,660.
		The claims of the ‘660 application recite:
A method for long-acting prevention or treatment of a glucose metabolism disorder in a subject in need thereof, comprising administering to the subject an effective amount 5of a compound represented by formula (I) or a pharmaceutically acceptable salt thereof: 
    PNG
    media_image2.png
    235
    246
    media_image2.png
    Greyscale
, wherein the glucose metabolism disorder can be selected from the group consisting of obesity, overweight, hyperglycemia, hyperinsulinemia, glucose 5intolerance, type 1 diabetes, and type 2 diabetes (claim 7). Claims 2-6 limit the compound of formula 
	The claims of the instant application recite the same method for long-acting prevention or treatment of a glucose metabolism disorder in a subject in need thereof, comprising administering to the subject an effective amount 5of a compound represented by formula (III) or a pharmaceutically acceptable salt thereof: 
    PNG
    media_image1.png
    182
    232
    media_image1.png
    Greyscale
 wherein the glucose metabolism disorder can be selected from the group consisting of obesity, overweight, hyperglycemia, hyperinsulinemia, glucose 5intolerance, type 1 diabetes, and type 2 diabetes (claim 9). Claims 2-7 limit the compound of formula (III). Claims 12-14 limit the length of administration. Claims 15 limits the subject to be treated.
The instant claims recite a larger genus of beta-lactams that completely encompass the smaller genus that is recited in the ‘660 application.  Therefore, one skilled in the art would know to pick and choose from the various substituents disclosed, as guided by the ‘660 application in formula (I), particularly when they possess the same activity of lowering blood glucose levels and increasing oral glucose tolerance and share the same utility of treating “glucose metabolism disorders.”  Therefore, absent a showing of unobvious and superior properties, the claimed method of administering the genus of beta-lactams of formula (I) would have been suggested to one skilled in the art.  
This is a provisional nonstatutory double patenting rejection.
Conclusion
18.	Claims 1-15 are present in the application, and claims 8, 10, and 11 are withdrawn from consideration as directed to non-elected species. Claims 1-7, 9 and 12-15 are rejected.  No claim is presently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/JANET L COPPINS/Examiner, Art Unit 1628        

/CRAIG D RICCI/Primary Examiner, Art Unit 1611